Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed the previous rejection of the claims have been withdrawn. 
Specifically, the claims have been amended to include “a reflective structure comprising at least two mirrored outer surfaces on opposing sides of an axis which extends in a direction out from the reflective structure towards a target, wherein the reflective structure is configured to be spaced from the target.
Due to the amendments filed the previous interpretation of “an input system” and “an output system” no longer invoke 112f as sufficient structure to perform the function has been claimed. Specifically, the claims have been amended to include “at least one optical element” which is a term of art and recognized as structure.
However, the amended to claims 4 and 14 do not overcome the interpretation of the claims under 112f. Specifically, the amendment changes a processing system to a processing device. Device is still considered a nonce term which does not have sufficient structure to perform the function. The examiner suggests amending the claim to include specific structure to perform the function. For example “a processor” or “a computer”. 
After further search and consideration a new rejection of the claims follows below. Due to the amendment to the scope of the claims this action is made final as the amendment necessitated the new grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharples et al. US Pub. No. 2015/0260640
Regarding claims 1 and 11, An optical measurement system (Figure 1) comprising: 
at least one optical probe (Figure 1), wherein the optical probe further comprises: 
a reflective structure (Figure 1 in box 26 the two mirrors form a structure) comprising at least two mirrored outer surfaces on opposing sides of an axis which extends in a direction out from the reflective structure towards a target wherein the reflective structure is configured to be spaced from the target (Figure 1, box 26 the two mirrors together work in unison to act as the claimed reflective structure. The claims do not require the two mirrors to be formed from the same material and although there is no structure shown in the Figure the two mirrors must be held in place by some means. Therefore the two mirrors together are the reflective structure. They are opposing each other and on the outer surfaces as the light does not pass through or into the mirrors); 
an input system comprising at least one input optical element positioned to receive and direct source light towards one of the mirrored surfaces, wherein the one of the mirrored surfaces is positioned to reflect the source light towards the target (Figure 1, the lens shown to the left of the two mirrors); 
an output system comprising at least one output optical element positioned to receive and output converging light from reflected light that comprises measurement data related to the target, wherein the reflected light is the source light reflected from the target via the other one of the mirrored surfaces and is without substantial overlap with the source light (Figure 1, the lens shown to the right of the two mirrors).
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balooch et al. US Pub. No. 7,349,103.
Regarding claims 1 and 11, An optical measurement system (Figure 1) comprising: 
at least one optical probe (Figure 1), wherein the optical probe further comprises: 
a reflective structure (Figure 1, Mirrors 38 and 42) comprising at least two mirrored outer surfaces on opposing sides of an axis which extends in a direction out from the reflective structure towards a target wherein the reflective structure is configured to be spaced from the target (Figure 1, Mirrors 38 and 42; the two mirrors are connected together and shown to work in unison. The mirrors are the outer surface as light does not pass through the mirrors or enter the space between the mirrors.); 
an input system comprising at least one input optical element positioned to receive and direct source light towards one of the mirrored surfaces, wherein the one of the mirrored surfaces is positioned to reflect the source light towards the target (Figure 1, optics and apertures on the left side of mirror 38); 
an output system comprising at least one output optical element positioned to receive and output converging light from reflected light that comprises measurement data related to the target, wherein the reflected light is the source light reflected from the target via the other one of the mirrored surfaces and is without substantial overlap with the source light (Figure 1, aperture on the right side of mirror 42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharples as applied to claims 1 and 11 above, and further in view of Grollimund et al. US Patent No. 5,448,365.
Regarding claims 2 and 12, Sharples is silent with respect to at least one baffle is positioned to block at least a portion of the measurement light and extends along the axis from the reflective prism structure in a direction towards the target.
Grollimund teaches at least one baffle is positioned to block at least a portion of the measurement light and extends along the axis from the reflective prism structure in a direction towards the target (col 6, lines 34-36).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have at least one baffle is positioned to block at least a portion of the measurement light and extends along the axis from the reflective prism structure in a direction towards the target for the purposes of reducing unwanted reflections (Grollimund: col 6, lines 34-36).
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balooch as applied to claims 1 and 11 above, and further in view of Grollimund et al. US Patent No. 5,448,365.
Regarding claims 2 and 12, Balooch is silent with respect to at least one baffle is positioned to block at least a portion of the measurement light and extends along the axis from the reflective prism structure in a direction towards the target.
Grollimund teaches at least one baffle is positioned to block at least a portion of the measurement light and extends along the axis from the reflective prism structure in a direction towards the target (col 6, lines 34-36).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have at least one baffle is positioned to block at least a portion of the measurement light and extends along the axis from the reflective prism structure in a direction towards the target for the purposes of reducing unwanted reflections (Grollimund: col 6, lines 34-36).
Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 3 and 13, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the input system comprises at least one chromatic lens to receive the source light and direct measurement chromatic light from the source light towards one of the at least two mirrored surfaces, wherein the one of the mirrored surfaces is positioned to reflect wavelengths of the measurement chromatic light that each come to focus substantially on the axis at a distance from the optical probe that varies in accordance with each of the wavelengths; and the output system comprises at least one other chromatic lens positioned to receive the reflected chromatic light from the measurement chromatic light reflected from the other one of the mirrored surfaces and to output the converging light from the reflected chromatic light that comprises the measurement data related to the target.” in combination with the remaining limitations of the claim.
Regarding claims 4 and 14, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a light source positioned to direct source light on the input system; a spectrograph with an image sensor coupled to receive the output converging light, wherein the spectrograph is configured to spectrally disperses the output converging light on the image sensor to generate spectral image data; and a processing system coupled to the image sensor to receive and process the generated spectral image data to determine the measurement data between the target and the optical probe.” in combination with the remaining limitations of the claim.
Regarding claims 5 and 15, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the at least one optical probe further comprises at least one other optical probe, wherein the other optical probe further comprises: another reflective prism structure comprising at least two other mirrored surfaces on opposing sides of an axis which extends in a direction towards a reference block; another input system positioned to receive and direct a portion of the source light towards one of the other mirrored surfaces, wherein the one of the other mirrored surfaces is positioned to reflect the portion of the source light towards the reference block; and another output system positioned to receive reference reflected light from the portion of the source light reflected from the reference block via the other one of the other mirrored surfaces and to output reference converging light from reference reflected light that comprises reference data related to the reference block and is without substantial overlap with the source light.” in combination with the remaining limitations of the claim.
Regarding claims 6 and 16, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the reflective prism structure comprises a beamsplitter with the at least two mirrored surfaces on opposing sides of an axis which extends in a direction towards a target and the input system further comprises an input right angle parabolic mirror positioned to receive and direct the source light towards one of the mirrored surfaces, wherein the system further comprises: at least one chromatic lens that receives the source light from the input right angle parabolic mirror and directs measurement chromatic light from the source light towards the target, wherein the wavelengths of the measurement chromatic light each come to focus substantially on the axis at a distance from the optical probe that varies in accordance with each of the wavelengths; and wherein the output system further comprises an output right angle parabolic mirror positioned to receive reflected chromatic light from the other one of the mirrored surfaces without any substantial overlap with the source light and to output converging light from the reflected chromatic light that comprises measurement data related to the target.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 7-10 and 17-20 would also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877